Case: 20-60850     Document: 00516316655         Page: 1     Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 12, 2022
                                  No. 20-60850
                                                                          Lyle W. Cayce
                                                                               Clerk

   Nahomy Paola Santos-Garcia,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 312 143


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Per Curiam:*
          Nahomy Paola Santos-Garcia, a native and citizen of Honduras,
   petitions for review of a Board of Immigration Appeals’s (BIA) decision
   denying her appeal of an immigration judge’s (IJ) denial of her application
   for asylum, withholding of removal, and protection under the Convention
   Against Torture (CAT). Santos-Garcia contends that the IJ erred by finding


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60850        Document: 00516316655             Page: 2      Date Filed: 05/12/2022




                                        No. 20-60850


   that (1) she failed to demonstrate a nexus between alleged persecution and
   her membership in a particular social group, and (2) she failed to establish
   that it was more likely than not that she would be tortured if repatriated.
           “While we typically only review the final decision of the BIA, when
   the IJ’s ruling plays into the BIA’s decision, as it does in this case, we review
   both the IJ’s and the BIA’s decisions.” Parada-Orellana v. Garland, 21
   F.4th 887, 893 (5th Cir. 2022). We review findings of fact, including the
   denial of asylum, withholding of removal, and CAT protection, for
   substantial evidence. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Under this standard, “[t]he alien must show that the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Wang v.
   Holder, 569 F.3d 531, 537 (5th Cir. 2009).
           For Santos-Garcia to be eligible for asylum, she must show, inter alia,
   that she is unable or unwilling to return to her country “because of
   persecution or a well-founded fear of persecution on account of”
   membership in a particular social group.                8 U.S.C. § 1101(a)(42)(A).
   Persecution is “a sustained, systematic effort to target an individual on the
   basis of a protected ground.” Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir.
   2020). Santos-Garcia must establish a nexus between her membership in a
   particular social group and her persecution. See § 1158(b)(1)(B)(i); Sealed
   Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016).
           Substantial evidence supports the BIA’s conclusion that there was
   not a sufficient nexus between any past persecution or fear of future
   persecution based on Santos-Garcia’s membership in a particular social
   group. 1 Santos-Garcia asserted membership in three particular social groups:


           1
            Santos-Garcia may have waived the nexus issue by failing to raise any meaningful
   challenge to the IJ’s and BIA’s nexus finding in her opening brief. See Roy v. City of
   Monroe, 950 F.3d 245, 251 (5th Cir. 2020) (“Failure adequately to brief an issue on appeal




                                               2
Case: 20-60850        Document: 00516316655              Page: 3      Date Filed: 05/12/2022




                                         No. 20-60850


   (1) the “[s]ubset of nuclear Santos-Garcia family” that was persecuted by a
   Honduran gang because Santos-Garcia’s father would not pay the gang’s
   extortion fees; (2) Honduran women whose family members have been
   murdered by gangs and who refused to pay gang extortion fees owed by their
   dead relatives; and (3) the “[s]ubset of [n]uclear Santos-Garcia family” who
   were targeted by gangs due to their relationship with Santos-Garcia’s father.
   The IJ held that none of the three social groups was cognizable because each
   was “defined in large part by the perceived harm to the individual” and thus
   was “insufficiently particular” or “socially distinct.” The BIA affirmed the
   IJ’s holding but did not address Santos-Garcia’s proposed particular social
   groups. Instead, the BIA reasoned that Santos-Garcia failed to demonstrate
   a nexus between past persecution or fear of future persecution and her
   membership in a particular social group.
           We agree with the BIA. Notably, Santos-Garcia testified that she was
   never personally threatened or harmed by a gang, and the only time her family
   was threatened or harmed by gang members was when they failed to pay an
   extortion fee. She also testified that most Hondurans were indiscriminately
   subject to extortion fees and violence by gangs. In other words, even
   assuming Santos-Garcia alleged membership in a cognizable particular social
   group, she did not present evidence that compels the conclusion that she has
   been, or will be, persecuted because of her membership in that particular
   social group. See Wang, 569 F.3d at 537; Zhang, 432 F.3d at 344. Her asylum
   claim therefore fails.



   constitutes waiver of that argument.” (quoting Procter & Gamble Co. v. Amway Corp., 376
   F.3d 496, 499 n.1 (5th Cir. 2004)) (internal quotation marks omitted)). She fails to point
   to any record evidence or case law indicating that she established the requisite nexus
   between past persecution, or fear of future persecution, and her membership in a particular
   social group. Even if she did not waive this argument, Santos-Garcia’s argument
   nonetheless fails on the merits, as discussed above the line.




                                               3
Case: 20-60850      Document: 00516316655           Page: 4     Date Filed: 05/12/2022




                                     No. 20-60850


          Eligibility for withholding of removal bears a higher burden than
   eligibility for asylum. To sustain her claim for withholding of removal,
   Santos-Garcia must show a “clear probability” of persecution on account of
   a protected ground. Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir. 2018)
   (internal quotation marks and citation omitted). Because Santos-Garcia has
   not met her burden of demonstrating eligibility for asylum, she necessarily
   fails to meet the higher burden for withholding of removal. Thus, we
   conclude that the BIA’s dismissal of Santos-Garcia’s appeal of this claim was
   not erroneous.
          Finally, Santos-Garcia challenges the conclusion that she was not
   eligible for CAT relief. Eligibility for protection under the CAT requires an
   alien to show “that it is more likely than not that . . . she would be tortured if
   removed to the proposed country of removal.” Efe v. Ashcroft, 293 F.3d 899,
   907 (5th Cir. 2002) (quoting 8 C.F.R. § 1208.16(c)(2)). The IJ and BIA
   must consider “all evidence relevant to the possibility of future torture.”
   Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021) (quoting 8 C.F.R.
   § 1208.16(c)(3)(i)).
          Ordinarily, we review denial of a CAT claim under the substantial
   evidence standard. Zhang, 432 F.3d at 344. But here, as Santos-Garcia
   correctly asserts, there is no indication that the IJ and BIA considered the
   evidence she offered regarding the general country conditions in Honduras.
   Notwithstanding, even if the IJ and BIA erred by not expressly considering
   the evidence, we may uphold the BIA’s decision if there is “no realistic
   possibility that” the BIA’s decision would have been different absent the
   error. Maniar v. Garland, 998 F.3d 235, 240 (5th Cir. 2021).
          The evidence Santos-Garcia presents regarding the general conditions
   in Honduras does not lead us to conclude that there is a “realistic possibility”
   that the BIA would have found it is more likely than not that Santos-Garcia




                                           4
Case: 20-60850     Document: 00516316655          Page: 5   Date Filed: 05/12/2022




                                   No. 20-60850


   faces torture upon return. As mentioned above, Santos-Garcia testified that
   she had never been harmed or threatened by Honduran gangs. Moreover,
   even though her evidence suggests that organized criminal gangs commit
   “significant” amounts of violent crime, including torture, and that the
   Honduran criminal justice system is corrupt, the evidence also highlights the
   Honduran government’s concentrated efforts to remedy these problems. In
   short, we find “no realistic possibility” that the BIA’s decision would have
   been different if it had considered Santos-Garcia’s evidence detailing the
   conditions in Honduras. Maniar, 998 F.3d at 240.
                                                      PETITION DENIED.




                                         5